Filed 05/31/19   Case 17-13797   Doc 1465
Filed 05/31/19   Case 17-13797   Doc 1465
Filed 05/31/19   Case 17-13797   Doc 1465
Filed 05/31/19   Case 17-13797   Doc 1465
Filed 05/31/19   Case 17-13797   Doc 1465
Filed 05/31/19   Case 17-13797   Doc 1465
Filed 05/31/19   Case 17-13797   Doc 1465
Filed 05/31/19   Case 17-13797   Doc 1465
Filed 05/31/19   Case 17-13797   Doc 1465
Filed 05/31/19   Case 17-13797   Doc 1465
Filed 05/31/19   Case 17-13797   Doc 1465
Filed 05/31/19   Case 17-13797   Doc 1465
Filed 05/31/19   Case 17-13797   Doc 1465
Filed 05/31/19   Case 17-13797   Doc 1465
Filed 05/31/19   Case 17-13797   Doc 1465
Filed 05/31/19   Case 17-13797   Doc 1465
Filed 05/31/19   Case 17-13797   Doc 1465
Filed 05/31/19   Case 17-13797   Doc 1465
Filed 05/31/19   Case 17-13797   Doc 1465
Filed 05/31/19   Case 17-13797   Doc 1465
Filed 05/31/19   Case 17-13797   Doc 1465
Filed 05/31/19   Case 17-13797   Doc 1465
Filed 05/31/19   Case 17-13797   Doc 1465
Filed 05/31/19   Case 17-13797   Doc 1465
Filed 05/31/19   Case 17-13797   Doc 1465
